In a negligence action to recover damages for personal injury, plaintiffs appeal from (1) an order of the Supreme Court, Nassau County, entered April 4, 1968, which denied their motion to set aside a jury verdict in favor of defendants Hinton and Stanley; and (2) a judgment of said court, entered April 17, 1968, upon the verdict. Judgment reversed, on the law and facts, and new trial granted as against defendants Hinton and Stanley, with costs to abide the event. In our opinion, the verdict of the jury is against the weight of the credible evidence (Raisig v. Young, 13 A D 2d 706; Giordano v. Fletcher, 18 A D 2d 1006). Appeal from the order dismissed, without costs. An order denying a motion for a new trial, made only on the trial minutes, is not appealable. In any event, the foregoing disposition of the appeal from the judgment renders the appeal from the order academic. Beldock, P. J., Christ, Rabin, Hopkins and Benjamin, JJ., concur.